
	
		II
		111th CONGRESS
		1st Session
		S. 2896
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Mr. Franken (for
			 himself, Mr. Hatch,
			 Mr. Bennet, Mr.
			 Brown, and Mr. Carper)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To recruit, support, and prepare principals
		  to improve student academic achievement at high-need schools.
	
	
		1.Short titleThis Act may be cited as the
			 School Principal Recruitment and
			 Training Act of 2009.
		2.PurposeThe purpose of this Act is to recruit,
			 support, and prepare principals to improve student academic achievement at
			 high-need schools.
		3.FindingsCongress finds the following:
			(1)Research shows that school leadership
			 quality is second only to teacher quality among school-related factors in its
			 impact on student learning.
			(2)While teacher quality has the greatest
			 impact on student learning, principal quality is a key determinant of whether
			 schools can attract and retain effective teachers.
			(3)Many districts have reported shortages of
			 qualified principals. In most areas of the country, the problem is not a
			 shortage of certified principals, but rather a shortage of qualified principals
			 who are willing to take on the challenge of working in high-need schools and
			 underserved communities.
			(4)The quality of preparation that principals
			 receive influences their willingness to take on the challenge of leading
			 high-need schools. It also influences their ability to succeed and their
			 willingness to remain in their positions. Investing in principal preparation is
			 therefore critical to satisfying the demand for qualified principals in
			 high-need schools, and decreasing the turnover rate among principals in those
			 schools.
			(5)The Stanford Educational Leadership
			 Institute recently found that principals who participated in high-quality pre-
			 and in-service leadership development programs feel significantly better
			 prepared for virtually every aspect of principal practice, are more committed
			 to staying in their jobs, spend more time on instructionally focused work, and
			 make developing and supporting their teachers a priority.
			(6)Most high-need school districts lack
			 adequate strategies for identifying school staff who demonstrate the potential
			 to be effective principals, preparing them to lead high-need schools, and
			 supporting them once they commence their work as principals.
			(7)Principals need both management and
			 instructional leadership skills to be effective. Yet most principal preparation
			 programs fail to devote adequate attention and resources to training principals
			 in instructional leadership.
			(8)Without effective principals, struggling
			 schools will have difficulty using resources provided under the Elementary and
			 Secondary Education Act of 1965 and other Federal laws to improve student
			 learning.
			4.Program Establishment and
			 ActivitiesPart A of title II
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.)
			 is amended by adding at the end the following:
			
				6Principal recruitment and training grant
				program
					2161.Program establishment and
				activities
						(a)DefinitionsIn this section:
							(1)Eligible entityThe term eligible entity
				means—
								(A)a local educational agency; or
								(B)at least 1 of the following organizations
				that has a partnership with 1 or more local educational agencies:
									(i)a nonprofit organization;
									(ii)an educational service agency;
									(iii)an institution of higher education;
				or
									(iv)a State educational agency.
									(2)High-need schoolThe term high-need school
				means a public school, including a public charter school, that meets 1 or more
				of the following criteria:
								(A)Not less than 40 percent of the students
				enrolled are eligible for the school lunch program established under the
				Richard B. Russell National School Lunch
				Act.
								(B)In the case of a public high school, has a
				graduation rate of 65 percent or less.
								(C)In the case of a public school containing
				middle grades, feeds into a public high school that has a graduation rate of 65
				percent or less.
								(D)Is a rural school served by a local
				educational agency that is eligible within the meaning of section 6211(b)(1) or
				6221(b)(1).
								(3)High schoolThe term high school means a
				secondary school in which the—
								(A)entering grade of the school is not lower
				than grade 6; and
								(B)highest grade of the school is—
									(i)grade 12; or
									(ii)in the case of a secondary school approved
				by a State to issue a regular diploma concurrently with a postsecondary degree
				or with not more than 2 years’ worth of postsecondary academic credit, grade
				13.
									(4)Middle gradesThe term middle grades means
				any of grades 5 through 8.
							(5)Graduation rateThe term graduation rate has
				the meaning given the term in section 1111(b)(2)(C)(vi), as clarified in
				section 200.19(b)(1) of title 34, Code of Federal Regulations.
							(b)Program authorized
							(1)National principal recruitment and training
				grant programThe Secretary
				shall establish a multiyear national principal recruitment and training grant
				program to award grants to eligible entities to enable such entities to carry
				out activities described in subsection (e).
							(2)Duration
								(A)In general
									(i)5 year durationA grant awarded under this section shall be
				5 years in duration.
									(ii)RenewalThe Secretary may—
										(I)renew a grant awarded under this section
				based on performance; and
										(II)in renewing a grant under subclause (I),
				award the grantee increased funding to scale up or replicate the grantee's
				program.
										(B)PerformanceThe primary consideration in determining
				performance shall be the impact of the grantee's program, as evidenced by
				improved student learning and outcomes, and improved school functioning in
				high-need schools led by principals who have received training or other support
				from a program carried out with funds from a grant awarded under this section.
				With respect to schools led for 3 or more years by such principals, the
				Secretary shall examine whether such schools are making greater gains in
				student learning and outcomes, as evidenced by multiple measures, including
				secondary school graduation rates, academic assessments, Advanced Placement and
				International Baccalaureate enrollment rates and test scores, and other
				student-level outcome data, than similar schools elsewhere. In determining
				performance, the Secretary shall consider information provided in accordance
				with subsections (f) and (i).
								(c)ApplicationAn eligible entity that desires a grant
				under this section shall submit to the Secretary an application at such time,
				in such manner, and accompanied by such information as the Secretary may
				require. Such application shall include—
							(1)a demonstration that the entity has
				sufficient capacity to implement the activities described in subsection (e)
				that the entity proposes to implement;
							(2)a demonstration that the entity has a track
				record or a clear plan for preparing principal trainees and principals to
				improve student academic achievement in high-need schools; and
							(3)a demonstration that the entity has a track
				record or a clear plan for providing principals trained by the entity with the
				guidance, support, and tools they need to improve student academic achievement
				in high-need schools, which may include providing principals with tangible
				resources, such as funding to ensure supports for quality teaching, and
				decisionmaking authority over areas such as personnel, budget, curriculum, or
				scheduling.
							(d)PriorityIn awarding grants under this section, the
				Secretary shall give priority to eligible entities that are focused on
				high-need schools in urban or rural areas.
						(e)Activities
							(1)In generalEach eligible entity that receives a grant
				under this section shall use grant funds for the following:
								(A)To recruit, select, train, and support
				aspiring or current principals, or both, for work in high-need schools, which
				may include identifying current principals with track records of transforming
				student learning and outcomes, and preparing such principals to lead the
				highest-need schools.
								(B)To provide aspiring principals selected by
				the entity with a pre-service residency that is not less than 1 year in length,
				combined with focused coursework on instructional leadership, organizational
				management, and the use of a variety of data for purposes of instructional
				leadership and organizational management, as well as ongoing support and
				professional development for at least 2 years after the aspiring principals
				complete the residency and commence work as school leaders.
								(C)To provide mentoring and professional
				development to current principals selected by the entity to strengthen the
				principals' capacity to—
									(i)engage in effective instructional
				leadership practices; and
									(ii)use a variety of data for purposes of
				instruction, supervision, evaluation, and development of teachers and
				development of highly-effective school organizations.
									(2)Specific activitiesEach eligible entity that receives a grant
				under this section shall carry out the following activities:
								(A)(i)Recruiting, selecting, and providing
				training and professional development to individuals who—
										(I)are or aspire to be principals in high-need
				schools;
										(II)share the belief that every student,
				regardless of background, can achieve at high levels;
										(III)with respect to aspiring principals, have
				been effective teachers, school counselors, or assistant principals, have
				knowledge of effective instruction, and have demonstrated a capacity for
				leadership; and
										(IV)sign an agreement to serve for not less
				than 4 years in a high-need school, and upon qualification for and placement in
				principalships, work to ensure that the schools they will lead improve student
				academic achievement substantially within 3 to 6 years.
										(ii)The Secretary shall establish, by
				regulation, categories of extenuating circumstances under which an individual
				who is unable to fulfill all or part of the individual's service obligation
				under clause (i)(IV) may be excused from fulfilling that portion of the service
				obligation.
									(B)Assessing the skills of each aspiring
				principal prior to the individual's pre-service residency to determine the
				individual's strengths and improvement needs, and using such data to assist in
				developing and refining a data-based professional development plan that guides
				the individual's year-long residency. Such assessment may occur through the
				aspiring principal selection process described in subparagraph (A).
								(C)For selected aspiring principals, providing
				training during a year-long pre-service residency that includes coaching from
				an effective principal, hands-on instructional leadership experience, and a
				curriculum that may include topics such as—
									(i)effective instructional practices;
									(ii)recruiting, supporting, and retaining
				effective staff;
									(iii)improving instructional practices through
				the purposeful observation and evaluation of teachers, and through the
				provision of regular and direct feedback to teachers;
									(iv)providing teachers and staff with focused,
				sustained, and research-based professional development, including job-embedded
				professional development that supports teachers and staff in setting their own
				goals and working in collaboration with fellow teachers and staff to meet those
				goals;
									(v)developing distributed leadership teams,
				which may include principals, assistant principals, and effective teachers and
				staff, to implement school improvement strategies;
									(vi)facilitating the development and
				implementation of a school vision and strategic plan using a variety of data
				providing evidence of student and school outcomes;
									(vii)aligning all aspects of a school culture to
				student and adult learning;
									(viii)monitoring and improving the alignment and
				effectiveness of curriculum, instruction, and assessment, using a variety of
				data providing evidence of student and school outcomes;
									(ix)addressing the needs of specific student
				populations served, such as students with disabilities, students who are
				limited English proficient, rural students, and students who have experienced
				trauma, homelessness, or placement in the child welfare system;
									(x)using technology and multiple sources of
				data to improve classroom instruction;
									(xi)ensuring the integration of high-quality
				formative and summative assessments into classroom instruction;
									(xii)developing and managing school
				organizations, including managing budget resources and school time to support
				high-quality instruction and student academic achievement, such as by extending
				the school day and year and providing common planning time to teachers and
				staff; and
									(xiii)engaging community members, including
				parents, the local educational agency, and other community leaders, to leverage
				additional resources to improve student success.
									(D)Providing targeted professional development
				and training on topics which may include the topics described in subparagraph
				(C), to individuals who have completed the year-long pre-service residency for
				at least 2 years after the individuals commence their work as school leaders in
				high-need schools or to participating current principals of high-need schools,
				or to both.
								(E)Developing and delivering high-quality,
				differentiated, school-level support services to meet the specific needs of
				high-need schools led by individuals described in subparagraph (D), which may
				include—
									(i)support for the design of school-wide
				improvement plans based on the diagnosis of school conditions and needs
				informed by data and analysis of classroom and school practices;
									(ii)support in conducting successful
				school-wide assessments;
									(iii)support in organizing and training
				distributed leadership teams; and
									(iv)other assistance from expert mentors or
				coaches to support—
										(I)analysis and evaluation of school
				practices;
										(II)development of strong instructional and
				organizational capacity;
										(III)productive use of assessments and data;
				and
										(IV)professional development for staff.
										(f)Reports
							(1)Annual report to secretaryAn eligible entity that receives a grant
				under this section shall submit an annual report to the Secretary at such time,
				in such manner, and containing such information as the Secretary may require,
				including at minimum—
								(A)data on the number and characteristics of
				individuals who have received training or other support from the grantee's
				program;
								(B)data on the schools led by such
				individuals, including—
									(i)characteristics of the schools and the
				students they serve, including the number and percentage of students in each of
				the subgroups listed in section 1111(b)(2)(C)(v)(II);
									(ii)student academic achievement growth and
				other evidence of student academic success, disaggregated, where possible, by
				the subgroups listed in section 1111(b)(2)(C)(v);
									(iii)student attendance;
									(iv)student secondary school graduation and
				college-going rates, if applicable;
									(v)Advanced Placement and International
				Baccalaureate enrollment rates and test scores, if applicable; and
									(vi)recruitment, development, and retention of
				teachers who are deemed to be effective based on multiple measures;
									(C)evidence that high-need schools led by
				individuals described in subparagraph (A) have improved in areas in which those
				individuals received training or other support from the grantee's program;
				and
								(D)data on the policies, systems, and
				processes developed by the eligible entity for—
									(i)identifying and recruiting aspiring or
				current principals, or both;
									(ii)identifying schools with the highest need
				for effective school leaders; and
									(iii)providing aspiring or current principals,
				or both, with training, support, and tools to improve student learning and
				outcomes at high-need schools.
									(2)Disaggregation of dataIn providing the information pursuant to
				paragraph (1), each grantee that serves both aspiring and current principals
				shall disaggregate the information relating to principals who were trained to
				lead high-need schools by the grantee's program before they commenced their
				work as principals and principals who were in principal positions before they
				received training or other support from the grantee's program.
							(3)PermissibleAn eligible entity that receives a grant
				under this section may include in the annual report under paragraph (1) other
				evidence of progress in schools led by principals trained by the entity.
							(g)Matching requirement
							(1)Matching requirement
								(A)In generalAn eligible entity that receives a grant
				under this section shall contribute to the activities assisted under such grant
				matching funds in an amount equal to not less than 20 percent of the amount of
				the grant from non-Federal sources.
								(B)Matching
				fundsThe matching funds
				requirement under subparagraph (A) may be met by—
									(i)contributions that are—
										(I)in cash or in kind, fairly evaluated;
				and
										(II)from any private source, State educational
				agency, or local educational agency-determined allocation of public funding;
				and
										(ii)payments of a salary or stipend to an
				aspiring principal during the aspiring principal’s residency year.
									(C)Indirect CostAn eligible entity that anticipates using
				matching funds for a programmatic cost that is not directly tied to the
				application's proposed project shall include in the entity's application a
				request to the Secretary to do so, along with a statement of the basis for the
				request.
								(2)WaiverThe Secretary may waive or reduce the
				matching requirement under paragraph (1) if the eligible entity demonstrates a
				need for such waiver or reduction due to financial hardship.
							(h)Supplement, not supplantGrant funds provided under this section
				shall be used to supplement, and not supplant, any other Federal or State funds
				otherwise available to carry out the activities described in this
				section.
						(i)Research, evaluation, and
				dissemination
							(1)Available fundsOf the amounts appropriated to carry out
				this section for a fiscal year, the Secretary may use not more than 5 percent
				to carry out this subsection.
							(2)In general
								(A)Research, evaluation, and dissemination
				programThe Secretary shall
				award a grant to 1 or more research groups for the development of a
				high-quality evaluation and information clearinghouse system to facilitate a
				sharing of best practices and inform—
									(i)the recruitment, selection, training, and
				ongoing development of principals for high-need schools;
									(ii)the development of standards and
				definitions of principal effectiveness; and
									(iii)the development of system-wide supports and
				policies critical to fostering the school and principal-level actions known to
				most often differentiate the most dramatically improved schools from
				others.
									(B)Specific activitiesThe evaluation and information
				clearinghouse system described in subparagraph (A) shall accomplish the
				following:
									(i)Assessment of program
										(I)In generalAssess the impact of each grantee's
				program, using evidence of program outcomes, including—
											(aa)the movement of principals who received
				training or other support through a grant awarded under this section into
				principal positions in high-need schools;
											(bb)the retention of such individuals in those
				positions; and
											(cc)evidence that principals who have received
				training or other support through a grant awarded under this section are
				prepared to lead high-need schools, and are effective in improving and leading
				such schools.
											(II)ExaminationThe assessment described in subclause (I)
				shall—
											(aa)examine school improvement and success
				based on multiple indicators, including student academic achievement, student
				attendance, and graduation and college-going rates;
											(bb)include an analysis of gains which, where
				possible, should include a value-added analysis of gains on the indicators
				described in item (aa) as compared to gains on such indicators in similar
				schools;
											(cc)include, where possible, an examination of
				the recruitment, development, and retention of teachers who are determined to
				be effective based on multiple measures in high-need schools led by principals
				who have received training or other support through a grant awarded under this
				section; and
											(dd)include an examination of the changed
				policies and practices instituted by such principals at the principals'
				schools, and the relationship between such policies and practices to indicators
				of improved student learning and outcomes at such schools.
											(ii)Factors that foster or hinder the success
				of programsIdentify factors
				that foster or hinder the successful implementation of each grantee’s
				program.
									(iii)School-level supportEvaluate the school-level support provided
				through each grantee’s program.
									(iv)Alignment of internal and external
				factorsIdentify the internal
				and external factors, including principal characteristics and skills, as well
				as principal accountability, supports, and decisionmaking authority, that need
				to be aligned in order to improve student learning and school success.
									(v)Principal and program attributes and
				actions associated with dramatic school improvementIdentify the attributes and actions of
				principals and training programs that appear to be associated with dramatic
				school improvement.
									(vi)Principal and program attributes and
				actions associated with minimal school improvementIdentify
				the attributes and actions of principals and training programs that appear to
				be associated with minimal or no school improvement.
									(vii)Feedback to granteesUtilize the data described in clauses (i)
				through (vi) to provide information to each grantee that the grantee can use to
				drive program improvement.
									(viii)Generate and disseminate
				informationGenerate and
				disseminate information to the field about what types of principal recruitment,
				selection, training, tools, supports, attributes, and actions are associated
				with—
										(I)substantial school improvement and student
				academic achievement growth at the elementary school, middle school, and high
				school levels; and
										(II)minimal or no school improvement and
				student academic achievement growth at the elementary school, middle school,
				and high school levels.
										(C)Reporting scheduleThe Secretary shall work with each research
				group awarded a grant under this paragraph to develop a reporting schedule for
				a research, evaluation, and dissemination plan that is approved by the
				Secretary.
								(3)Report to congressThe Secretary shall submit an annual report
				to the Committee on Health, Education, Labor, and Pensions of the Senate, the
				Committee on Appropriations of the Senate, the Committee on Education and Labor
				of the House of Representatives, and the Committee on Appropriations of the
				House of Representatives on the lessons learned through programs funded with
				grants awarded under this section.
							(j)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2011 and each of the succeeding 9 fiscal
				years.
						.
		
